          Case 1:20-cv-06100-KPF Document 16 Filed 03/26/21 Page 1 of 2




                     HELEN F. DALTON & ASSOCIATES, P.C.
                                             ATTORNEYS AT LAW
                        80-02 Kew Gardens Road, Suite 601, Kew Gardens, New York 11415
                                       Tel. (718) 263-9591 Fax. (718) 263-9598


                                                                                    March 25, 2021

Via ECF
Honorable Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Courtroom 618
                                                             MEMO ENDORSED
New York, New York 10007

               Re: Feliciano Diaz Leon et. al. v. Toasties One Corp et. al.
                   20-CV-6100 (KPF)

Dear Judge Failla:

         We represent the Plaintiffs in the above-referenced matter and we respectfully submit this
letter in response to Your Honor’s March 15, 2021 Order to Show Cause why this matter should
not be dismissed due to failure to prosecute (Dkt. #14). This letter also serves to apprise the Court
of the status of this matter to date.

        As a preliminary matter, our office expresses an apology to the Court for Plaintiffs not
moving for default judgment against Defendants by March 5, 2021 after requesting an extension
of the deadline to do so (Dkt. #11), which request the Court granted (Dkt. #12).

        Our office was notified of the passing of Plaintiff Victorio Guzman (“Guzman”) on January
5, 2021 by Guzman’s brother, and we promptly informed the Court and requested the extension of
time. On January 7, 2021 we filed the Suggestion of Death of Guzman (Dkt #13) and conveyed
that we were expecting Guzman’s family to procure a substitution in Guzman’s stead to pursue his
claims.

        Since that time, the Guzman family has hired an attorney [Preet Gill, Esq.] with whom our
office has been in close contact. She informed us that she has been diligently working on the
relevant probate issues, including, inter alia, the procurement of a substitution for Guzman, and
the appointment of an administrator and/or executor for Guzman’s legal matters and his estate.
During this time, we had been patiently following up with Attorney Gill and with the Guzman
family in anticipation of completion of these probate matters so that Guzman could be substituted
and benefit from a default judgment order in this matter. We were waiting for the substation to
occur, but Attorney Gill has told us that she anticipates requiring sixty (60) days for completion
of these probate matters, if no unforeseeable surprises arise.


                                               1 of 2
          Case 1:20-cv-06100-KPF Document 16 Filed 03/26/21 Page 2 of 2




        Therefore, in light of the expected time it will take, Plaintiffs respectfully request leave of
fourteen (14) days from the date of this letter or Your Honor’s endorsement thereof, to move for
default judgment against Defendants, should Defendants still not appear in this matter by then.

         We thank Your Honor for her consideration in this matter, we apologize for any delays of
this litigation on account of these unusual and unfortunate circumstances, and we remain available
to provide any additional information.

                                                                       Respectfully submitted,


                                                                       __________/s/__________
                                                                       Roman Avshalumov, Esq.



CC: Failla_NYSDChambers@nysd.uscourts.gov (Via Electronic mail)
    To Defendants: (Via U.S. Mail)


Application GRANTED. Plaintiffs may move for default judgment
against Defendants on or before April 9, 2021.



Dated:     March 26, 2021                                SO ORDERED.
           New York, New York



                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE




                                                2 of 2
